Laughlin, J. (concurring):
. I am of - opinion that it was not necessary to plead, the. provisions of the Building Code,, which- authorized the registration of a corporation. I think it would be- sufficient to allege that plaintiff was duly registered under the law and authorized to do such work, and then upon the trial it could have sustained these allegations .by offering the provisions, of the Building Code in evidence and.proving the registration. : In all other respects I concur in.Hr. Justice -Scott’s opinion.